Citation Nr: 1116204	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-42 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision in which the RO reopened and denied the appellant's claim for entitlement to service connection for cause of death.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development of the appellant's claim is warranted.  The Board notes that in August 2009 the appellant submitted three separate authorization and consent to release information to the VA forms.  The appellant indicated that the authorization and consent to release forms were for doctors and the hospital where the Veteran was treated for his tongue cancer.  After a review of the claims file it does not appear that the VA ever attempted to obtain the outstanding medical records from the private treatment providers the appellant identified.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, pursuant to 38 C.F.R. § 3.159(c)(1) the VA should make a reasonable effort to obtain the relevant private medical records.  Without such records, the Board is precluded from proper appellate review of the appellant's claim.  As such, the Board finds it necessary to obtain the outstanding private treatment records and associate them with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private treatment records which have been identified by the appellant in her August 2009 authorization and consent to release information to the VA forms.  Specifically, records from (1) Dr. Timothy Yee and Dr. Kanitaro-Ysu Gawa (2) Dr. David A. Bray, and (3) Torrance Memorial Medical Center should be requested.  All responses should be associated with the appellant's claims file.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If the determination remains adverse, the appellant and her representative should be furnished a supplemental statement of the case, to include the provisions of 38 C.F.R. § 3.156(a), and afforded an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


